Citation Nr: 0924086	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-16 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to June 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran is not shown to have had duty or visitation 
in the Republic of Vietnam during his period of active 
military service.

2.  The Veteran's diabetes mellitus did not become manifest 
in service or within the first postservice year and is not 
shown to be related to service.


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The notice should also address the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Complete notice was sent in August 2005, September 2005, and 
March 2006, and the claim was readjudicated in a September 
2007 supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has obtained service treatment records and service 
personnel records, and has attempted to confirm whether the 
Veteran served in Vietnam.  As his claim is based on a theory 
of exposure to Agent Orange in Vietnam, and since the 
objective record does not confirm such exposure, there is no 
need to schedule the Veteran for an examination.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for Diabetes Mellitus 

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including diabetes, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).  Presumptive periods are 
not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  38 C.F.R. § 3.303(d).  

The Veteran's claim is based on the theory that he was 
exposed to herbicide agents while in service.  Under 38 
C.F.R. § 3.309(e), if a veteran was exposed to an herbicide 
agent, including Agent Orange, during active military, naval 
or air service and has a disease that is listed in § 
3.309(e), such disease shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease in service, provided that 
the rebuttable presumptions of § 3.307(d) are also satisfied.  
The diseases associated with herbicide exposure include 
diabetes mellitus.  Applicable regulations provide that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").  38 
C.F.R. § 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In Haas 
v. Peake, 525 F.3d 1168 (2008), the United States Court of 
Appeals for the Federal Circuit held that § 3.307(a)(6)(iii) 
was reasonably interpreted by VA as requiring that a 
servicemember had actually set foot within the land borders 
of Vietnam in order to be entitled to statutory presumptions 
of herbicide exposure and service connection.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA treatment records show the Veteran currently suffers from 
diabetes mellitus.  Therefore, the first requirement for 
service connection for this claim, the existence of a current 
disability, is met.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

However, the medical evidence from service does not show that 
the Veteran's diabetes mellitus had its onset in service.  
The service treatment records during the period of active 
military service document no complaints or treatment for any 
endocrinological problems and the Veteran was not diagnosed 
until approximately 1990, over fifteen years after service.  

In addition, there is no competent medical evidence of record 
showing that the Veteran's diabetes mellitus had its onset 
during active service or within one year of his separation 
from active service, or is related to any in-service disease 
or injury.  VA treatment records for diabetes mellitus do not 
contain any evidence that this condition began in service.  

The Veteran contends that during his service in Thailand in 
August and September 1969, he was exposed to Agent Orange 
while on secret duty inside Vietnam.  He has no official 
records documenting these missions, and does not know the 
whereabouts of anyone who could confirm such duty.

The Veteran's DD-214 indicates that he received the Vietnam 
Service Medal and the Vietnam Campaign Medal.  His personnel 
records show that he served in Thailand from April 1969 to 
March 1970; no service within the borders of Vietnam was 
shown.  The National Personnel Records Center was unable to 
confirm any service in Vietnam.  A search of morning reports 
failed to locate any remarks pertaining to the Veteran.

In the absence of any objective and/or official evidence that 
the Veteran set foot in Vietnam, he is not entitled to a 
presumption of exposure to Agent Orange in service, and the 
objective record fails to confirm any such exposure.  The 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for diabetes 
mellitus.  The post-service medical evidence shows that the 
Veteran was first treated for diabetes mellitus more than a 
decade after his separation from service, and there is no 
medical evidence in support of a link between the current 
diabetes mellitus and his active service.  

The only evidence in support of the Veteran's service 
connection claim for diabetes mellitus is his own lay 
assertions and hearing testimony.  As noted above, his 
contentions regarding his presence in Vietnam have not been 
confirmed by objective/official evidence.  As a lay person, 
the Veteran is not competent to opine on medical matters such 
as the etiology of medical disorders.  The record does not 
show, nor does the Veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  Accordingly, the 
Veteran's lay statements are entitled to no probative value.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).

In the absence of a supported medical nexus between the 
Veteran's diabetes mellitus and any confirmed incident of 
service, the Board finds that service connection for diabetes 
mellitus is not warranted.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit-of- the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App at 55-57.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


